Per Curiam.
As it is provided by subdivision 3 of section 26 of the Municipal Court Code that where no guardian is appointed for an infant defendant in accordance with the provisions of subdivision 2 of that section, “ the court, or a justice thereof, shall, at any time before judgment, make such appointment,” it was error, notwithstanding plaintiff’s application on the trial for the appointment of a guardian, to grant judgment for defendant dismissing the complaint because no guardian had been appointed.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Levy and Crain, JJ.